MEMORANDUM DECISION
                                                                                        FILED
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      Oct 24 2018, 5:43 am

      regarded as precedent or cited before any                                         CLERK
                                                                                  Indiana Supreme Court
      court except for the purpose of establishing                                   Court of Appeals
                                                                                       and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Megan Shipley                                            Curtis T. Hill, Jr.
      Marion County Public Defender Agency                     Attorney General of Indiana
      Indianapolis, Indiana
                                                               Evan Matthew Comer
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Erika Washington,                                        October 24, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-385
              v.                                               Appeal from the Marion Superior
                                                               Court
      State of Indiana,                                        The Honorable Stanley Kroh,
      Appellee-Plaintiff                                       Magistrate
                                                               Trial Court Cause No.
                                                               49G03-1706-F5-20558



      May, Judge.


[1]   Erika Washington appeals following her convictions of Level 3 felony

      aggravated battery inflicting injury that causes a protracted loss or impairment

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-385 | October 24, 2018                     Page 1 of 6
      of the function of a bodily member or organ 1 and Class B misdemeanor

      criminal mischief. 2 Washington argues her fourteen-year sentence is

      inappropriate. We affirm.



                                Facts and Procedural History
[2]   Washington dated Darion Slaughter, and their relationship produced a child.

      After Washington and Slaughter separated, they shared custody of their child.

      Subsequently, Slaughter began dating Shartasia Hughes.


[3]   On May 30, 2017, Shartasia and her sister, Shaydriona, took Slaughter to work

      in Shartasia’s car. After dropping off Slaughter, Shartasia and Shaydriona

      noticed Washington following them closely in her SUV. Washington began to

      ram Shartasia’s car from behind with her SUV. Washington hit Shartasia’s car

      four or five times before Shartasia lost control and crashed into a ditch.

      Washington fled the scene. Shartasia called Slaughter and Abigail Ackerman,

      who drove them to buy a new tire. When they returned to Shartasia’s car,

      Shartasia and Slaughter stayed with the car, and Shaydriona left with

      Ackerman.


[4]   Three or four hours after the crash, Shartasia and Slaughter were standing

      behind Shartasia’s car, and Washington drove directly at them. Slaughter




      1
          Ind. Code § 35-42-2-1.5(2) (2014).
      2
          Ind. Code § 35-43-1-2(a) (2016).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-385 | October 24, 2018   Page 2 of 6
      managed to jump out of the way. However, Washington struck Shartasia,

      pinning her between the back of the car and the front of Washington’s SUV.

      When Washington backed up, Shartasia fell to the ground. Washington then

      drove over Shartasia. Shartasia “felt all four tires” go over her body. (Tr. at

      49.) Shartasia suffered significant bodily injuries, including a broken pelvis and

      hip socket, a mangled ankle, and a knee that needed a rod surgically implanted

      into the bone. Shartasia spent a month recovering in the hospital and then five

      months in a wheelchair while she relearned how to walk.


[5]   The State charged Washington with Level 5 felony battery by means of a

      deadly weapon, 3 Level 6 felony criminal recklessness committed with a deadly

      weapon, 4 Class B misdemeanor criminal mischief, and Level 3 felony

      aggravated battery inflicting injury that causes a protracted loss or impairment

      of the function of a bodily member or organ. At trial, the State proceeded only

      with the charges of aggravated battery and criminal mischief. A jury found

      Washington guilty of both counts. The trial court imposed concurrent

      sentences of 180 days for criminal mischief and fourteen years for aggravated

      battery.



                                     Discussion and Decision


      3
          Ind. Code § 35-42-2-1(c)(1) & (g)(2) (2016).
      4
          Ind. Code § 35-42-2-5(b)(1)(A) (2014).



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-385 | October 24, 2018   Page 3 of 6
[6]   Washington argues her sentence is inappropriate in light of her character and

      the nature of her offense.


              We “may revise a sentence authorized by statute if, after due
              consideration of the trial court’s decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.” Ind. Appellate Rule 7(B).
              “Although appellate review of sentences must give due
              consideration to the trial court’s sentence because of the special
              expertise of the trial bench in making sentencing decisions,
              Appellate Rule 7(B) is an authorization to revise sentences when
              certain broad conditions are satisfied.” Shouse v. State, 849
              N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied (citations and
              quotation marks omitted). “[W]hether we regard a sentence as
              appropriate at the end of the day turns on our sense of the
              culpability of the defendant, the severity of the crime, the damage
              done to others, and myriad other factors that come to light in a
              given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).
              In addition to the “due consideration” we are required to give to
              the trial court’s sentencing decision, “we understand and
              recognize the unique perspective a trial court brings to its
              sentencing decisions.” Rutherford v. State, 866 N.E.2d 867, 873
              (Ind. Ct. App. 2007).


      Couch v. State, 977 N.E.2d 1013, 1017 (Ind. Ct. App. 2012), reh’g denied, trans.

      denied. The appellant bears the burden of demonstrating her sentence is

      inappropriate. Amalfitano v. State, 956 N.E.2d 208, 212 (Ind. Ct. App. 2011),

      trans. denied.


[7]   When considering the nature of the offense, the advisory sentence is the starting

      point for determining the appropriateness of a sentence. Anglemyer v. State, 868

      N.E.2d 482, 494 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). The

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-385 | October 24, 2018   Page 4 of 6
       sentencing guideline for a Level 3 felony is a fixed term between three and

       sixteen years, with the advisory sentence being nine years. Ind. Code § 35-50-2-

       5(b) (2014). The sentencing guideline for a Class B misdemeanor is a fixed term

       of no more than 180 days. Ind. Code § 35-50-3-3 (1977). The trial court

       sentenced Washington to fourteen years; thus, she received a sentence above

       the advisory but below the maximum.


[8]    Regarding the nature of the offense, the trial court noted the significant injuries

       Shartasia sustained. Shartasia suffered a broken pelvis and needed a rod

       surgically implanted in her knee, which left her unable to walk for five months.

       See Mann v. State, 895 N.E.2d 119, 122 (Ind. Ct. App. 2008) (victim

       experiencing muffled hearing two months after incident showed protracted loss

       of bodily member or organ).


[9]    When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Johnson v. State, 986 N.E.2d 852, 857 (Ind. Ct.

       App. 2013). Washington does not have a valid driver’s license and has been

       convicted multiple times for driving without a license. Washington’s repeated

       violation of the law reflects negatively on Washington’s character.


[10]   Washington argues her remorse and her difficult childhood should be

       considered, however we note the trial court found Washington may respond

       well to imprisonment based on her background and upbringing. “The trial court

       is not required to give the same weight to any mitigator as would the

       defendant.” Davies v. State, 758 N.E.2d 981, 987 (Ind. Ct. App. 2001). The trial


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-385 | October 24, 2018   Page 5 of 6
       court did not have to consider Washington’s background. See Bethea v. State,

       983 N.E.2d 1134, 1141 (Ind. 2013) ( “evidence of a difficult childhood is

       entitled to little, if any, mitigating weight”).


[11]   Given the nature of the offense, i.e., the severity of Shartasia’s injuries, and the

       character of the offender, i.e., Washington’s repeated violation the law, we

       cannot say Washington’s sentence is inappropriate. See Clark v. State, 26

       N.E.3d 615, 619 (Ind. Ct. App. 2014) (defendant’s extensive criminal history

       showed bad character and allowed for aggravated sentence), trans. denied.



                                               Conclusion
[12]   In light of Washington’s character and the nature of her offense, her fourteen-

       year sentence is not inappropriate. Accordingly, we affirm.


       Affirmed.


       Baker, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-385 | October 24, 2018   Page 6 of 6